            IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF GEORGIA
                           DUBLIN DIVISION




IN RE:   SARALAND, LLLP,       *         Bankruptcy No. 12-30113
                               ★


      Debtor.                  *         Chapter 7 Proceeding


UNITED STATES OF AMERICA       *
for the use of LISTER HARRELL,*
SARALAND, LLLP, and PARADISE   *
FARMS, INC.,                   *

      Appellants,                        CIVIL ACTION NO.
                                         CV 319-030


vs.                                      Adversary Proceeding
                                         No. 18-03002
TODD BOUDREAUX and LIBERTY
MUTUAL INSURANCE CO.,

      Appellees.




                               ORDER




      Appellants Lister Harrell, Saraland, LLLP, and Paradise Farms,

Inc., appeal the Opinion and Order of the United States Bankruptcy

Court of March 30, 2019, granting the Appellees' motions to dismiss.

(See generally Opinion and Order, Case No. 18-03002 (Bankr. S.D.

Ga. Mar. 30, 2019), Bankr. Doc. 54.)    This Court has jurisdiction

under 28 U.S.C. § 158(a)(1) because the Opinion and Order was a

final order dismissing the Appellants' adversary proceeding.

      The adversary proceeding relates to a Chapter 7 case filed by

Debtor Saraland, LLLP in the United States Bankruptcy Court for the

Southern District of Georgia.      Saraland is a limited liability
partnership, consisting         of Lister       Harrell    with     a    99%   ownership

interest and Paradise Farms, Inc. with a 1% ownership interest in

the partnership.       Harrell is also the sole shareholder of Paradise

Farms.      {Compl., Bankr. Doc. 1, If 6-7.)

       On   March   29, 2012,   Harrell filed           a Chapter       11   petition on

behalf of Saraland.         (Id.    SI   10.)     Appellee    Todd       Boudreaux     was

appointed as Chapter 11 Trustee.                (Id.)     Appellee Liberty Mutual

Insurance Company issued a blanket bond covering Boudreaux as the

Chapter 11 Trustee and later as Chapter 7 Trustee.                      (Id. SI 11.)

       The bankruptcy cases of Saraland, Paradise Farms, and Harrell

have been pending for more than seven years with many disputes and

appeals.      This proceeding began with the filing of an adversary

complaint on April 4, 2018.              The complaint alleges the following

facts:      On April 10,     2013,       Harrell and      his attorney met with

Boudreaux to discuss bankruptcy matters including full payment of

all creditors and dismissal of the bankruptcy petition.                          (Id. SI

12.)     On April 17, 2013, Boudreaux informed Harrell that it would

take $6,000,000 to pay all creditors and requested that Harrell

meet at Boudreaux's office on April 22, 2013 with a plan to pay off

the creditors.       (Id. SI 14.)

       On April 22, 2013, Harrell gave Boudreaux a commitment from

H.G. Youmans of Youmans Wood and Timber, who planned to harvest and

purchase timber on property owned by Saraland, the proceeds of which
would be used to pay off all creditors.            (Id. SI 15.)      Notwithstanding

Harrell's representation, Boudreaux took no action to determine the

viability of the Youmans commitment.                Instead, according to the

complaint, Boudreaux ''aided by Dodge County District Attorney Tim

Vaughn, unlawfully and illegally seized property from Harrell's

home in Dodge County, Georgia.               Also, on May 31, 2013, Boudreaux

filed an interim report with the United States Bankruptcy Court, in

which     []    Boudreaux      wrongfully       accused    Harrell      of    crimes,

misappropriation of property and other wrongful acts."                   (Id. SI 16.)

Further, Harrell was arrested and remained incarcerated from May to

October 2013 as a result of the actions of District Attorney Vaughn.

(Id. f 19.)         The complaint continues that Boudreaux was aware of

Harrell's      incarceration        and   improperly     sold   his    property   and

comingled funds for personal gain.              (Id. SISI 17, 19.)

        Based upon these general allegations, the complaint sets forth

six causes of action: breach of fiduciary duty, comingling funds,

conversion, fraud, accounting, and breach of bond.                    In particular,

the fraud count alleges that Boudreaux committed fraud when he gave

assurances     to    Harrell   on    April 22,    2013 that     he    would   contact

Youmans about the harvesting commitment, knowing then that he never

intended to contact Youmans but instead planned to use the office

of Trustee for his own gain.              (Id. SI 32.)
       On    May    29,    2018,    Appellees     Boudreaux       and       Liberty      Mutual,

defendants in the adversary proceeding, filed separate motions to

dismiss all counts of the complaint on the following grounds:                                res

judicata,      collateral          estoppel,      failure        to        state     a    claim,

Boudreaux's        immunity       from   suit,    lack     of    standing,         statute    of

limitations,         and    failure      to    follow     Federal          Tort    Claims    Act

procedure.         The Bankruptcy Court held a hearing and received post-

hearing briefs from both sides.                 In its Opinion and Order of March

30, 2019, the Bankruptcy Court dismissed all counts upon finding

that   res    judicata,         collateral      estoppel,       lack       of   standing,    and

absolute     immunity       bar    Appellants'         claims.        In    particular,      the

Bankruptcy     Court       recounted     the     numerous       occasions         that it     had

addressed      the    same      allegations      of     fraud,    misappropriation,           or

misfeasance against Boudreaux throughout the Saraland bankruptcy

proceeding as well as other related proceedings.                            For instance, in

recounting the Orders dismissing two other adversary proceedings,

Bankr.      Case    Nos.    14-03013      and    14-03015,       the       Bankruptcy       Court

explained that Appellants had claimed that Boudreaux raised false

accusations against Harrell leading to his arrest, illegally seized

property, and failed to properly respond to the Yeomans ^^commitment

letter."       (Op.       and   Order, at       31.)      Upon   determining          that the

Dismissal      Orders      were    final      adjudications       on       the     merits,    the

Bankruptcy Court concluded that the Dismissal Orders operated as
res judicata as to Harrell and Saraland's claims in the instant

complaint.       (Id. at 32-34.)         As another example, the Bankruptcy

Court found that its resolution of Harrell's 2014 motion to rescind


the   contract    of    sale    from   Saraland   to   Carter   Clements     is   res


judicata as to Harrell, Saraland, and Paradise Farms with respect

to "the claims in Plaintiffs' Complaint which have been brought."

(Id. at 36-40.)              These are but two examples of the Bankruptcy

Court's thorough review of numerous proceedings under the doctrine

of res judicata.        The Bankruptcy Court concluded its discussion of

res judicata with the following observation:               "[T]hese motions and

orders show a small sample of the numerous pleadings filed in the

three bankruptcy cases by Mr. Harrell, raising these same issues on

behalf of himself and Saraland and Paradise Farms. . . . Mr. Harrell

appeared on numerous occasions and made these same arguments. . .

. This case illustrates the need and purpose behind the doctrine of

res judicata."       (Id. at 46-48.)

      Next, the Bankruptcy Court went on to find that "the issues

Plaintiffs raise in the current Complaint were actually raised and

actually litigated by the same parties or their privities, the

issues were a critical and necessary part of the prior action and

the Plaintiffs had a full and fair opportunity to litigate the

issues with the Court considering and denying the matters on the

merits.   . .    .     For    these   reasons,   the   Court   finds   the   current
Complaint barred by the doctrine of collateral estoppel."               (Id. at

49-50 (emphasis added).)

     Then,   after      addressing   the   other   grounds   asserted    by   the

defense motions, the Bankruptcy Court clearly granted dismissal

based upon res judicata and collateral estoppel (as well as failure

to state a claim, immunity and standing) and dismissed the entire

adversary proceeding.

     On appeal to this Court, Appellants assert only two errors:

(1) that the Bankruptcy Court failed to rule on the fraud claim and

therefore, the fraud claim remains viable; and (2) that the fraud

claim against Boudreaux individually is not barred by the statute

of limitations.      Upon review of the Opinion and Order, the parties'

briefs, and the relevant law, this Court utterly fails to comprehend

Appellants' assertion that the Bankruptcy Court did not address the

fraud claim.      The fraud claim rests upon factual assertions and

claims that the Bankruptcy Court found were already litigated in

prior proceedings.       In fact, in discussing Harrell's 2014 motion to

rescind in the Opinion and Order, the Bankruptcy Court specifically

notes   that      the     motion     to    rescind    ^'details    the        same

allegations/claims in the current Complaint, regarding the Yeomans

offer, . . . claims of false statements by Boudreaux, . . . and

Boudreaux's purported lack of accounting and communications and

other wrongdoings."        (Id. at 10.)     These are the very allegations
that underpin the fraud claim in this case.                And, the Bankruptcy

Court determined that its resolution of the motion to rescind has

a preclusive effect on the current complaint, that is, all claims

in the complaint.

       To be clear. Appellants do not appeal the Bankruptcy Court's

determination that res judicata, collateral estoppel, or any other

ground warrants dismissal of the complaint.                     Appellants simply

assert that some how the Bankruptcy Court's findings and conclusions

do not reach the fraud claim.            The Bankruptcy Court's very thorough

and well-reasoned Opinion and Order belies this assertion.

        Upon    the   foregoing,   and   finding   that   the    Bankruptcy   Court

determined that res judicata and collateral estoppel bars every

claim in the complaint including the fraud claim, the Court hereby

AFFIRMS the Opinion and Order of March 30, 2019.                Thus, there is no

need    to     address   Appellants'     assertion   of   error   respecting   the

statute of limitations.            The   Clerk of Court is directed to CLOSE


this case.


       ORDER ENTERED at Augusta, Georgia, this                    day of October,

2019.




                                             UNITED STA         DISTRICT   JUDGE
